       Case 1:00-cr-00089-DCB Document 151 Filed 04/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION


RONNIE McNAIR                                                   PETITIONER


VS.                                          CRIMINAL NO. 1:00-cr-89(DCB)


UNITED STATES OF AMERICA




                                   ORDER


      This cause is before the Court on Petitioner Ronnie McNair’s

“Motion to Vacate Judgment of Probation in the Instant Case” (docket

entry 150).     The Petitioner seeks a “Recommendation” from the Court

recommending that he serve the last 12 months of his prison term within

the confines of a Residential Re-Entry Center as close to his home in

San Pablo, California, as is possible.

      The Court requires the United States to respond to the Petitioner’s

Motion within twenty (20) days from the date of entry of this Order.

      SO ORDERED, this the 27th day of April, 2020.




                             _David C. Bramlette_______________

                             UNITED STATES DISTRICT COURT JUDGE
